DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Status of Application
Claims 1-18 are pending. Claims 1, 10, and 15 are the independent claims. 

	                                              Status of Claims

Claims 1-3 and 5-18 are pending. Claim 4 has been cancelled. Claims 1 and 5 have been amended. Claims 1, 10, and 15 are the independent claims.  This Office action is in response to the “Amendments and Remarks” received on 1/5/2021.
Response to Arguments
With respect to applicant’s “Amendments and Remarks or Request for Continued Examination” filed on 1/5/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
Office note: Since applicant has cancelled Claim 4, all rejections and objections based thereon are considered moot.
.
With respect to the Objection to the Claims, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The Objection to the Claims have been withdrawn.
With respect to the claim rejections on Claims 1-3 and 9 under 35 U.S.C. § 102, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 for Claims 1-3 and 9 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-3 and 5-18: Claims 1, 10 and 15 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claim 1 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “analyzing, by the controller, the yaw rate and lateral acceleration data to generate a yaw rate signal energy distribution and a lateral acceleration signal energy distribution, wherein analyzing the yaw rate and lateral acceleration data comprises applying a Fourier transform to the yaw rate data to generate the yaw rate signal energy distribution, applying a Fourier 
The allowable subject matter found in the Claims 10 and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “wherein the first condition is whether a first spike is present in the yaw rate signal energy distribution at a first frequency and a second spike is present in the lateral acceleration signal energy distribution at the first frequency, the second condition is whether a maximum amplitude of the first spike in the yaw rate signal energy distribution is greater than a first predetermined threshold and a maximum amplitude of the second spike in the lateral acceleration signal energy distribution is greater than a second predetermined threshold, and the third condition is whether a phase shift between the yaw rate signal energy distribution and the lateral acceleration signal energy distribution is greater than a third predetermined threshold”. 
The closest prior art of reference is Nishio et al. (United States Patent Publication 2013/0030665. Nishio is also a vehicle oscillation control system, however Nishio does not specifically state a system with the limitations as cited above.
Another prior art of reference is Richards (United States Patent Publication 2017/0246955). Richards is also a vehicle control system, however Richards does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the cited limitation above in combination with the other claimed limitations. Claims 1, 10, and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JESS WHITTINGTON/Examiner, Art Unit 3669